Opinion by
Mr. Justice Trunkey:
The docket of the alderman shows that after the plaintiff had adduced evidence to establish his claim for goods sold and delivered, and the defendant had put in a counter demand which the (plaintiff) requested should be thrown out, judgment was entered for the defendant. It appears that the plaintiff’s attorney refused to proceed with the case because of the denial of said request At any stage in the cause, before judgment by. the alderman, a plaintiff may withdraw or discontinue his suit, or take a nonsuit; and thereupon a judgment against him fox-costs will not bar another action for the same demand. Blair v. McLean, 25 Pa. 77.
Nothing in the docket entry shows that the suit was withdrawn or discontinued. On its face the docket shows a final judgment on the merits of the claim. It is formal as well as substantive. In a suit before a justice of the peace by a collector of taxes for a tax, the exxt-ry of the justice was that it appeared after hearing that he had not jurisdiction of the subject-matter; “therefoi-e, plaintiff for costs.” That was held to be not a formal judgment, but a substantive one which barred recovery in another action for the same tax. The plaintiff’s remedy was by appeal, not by another suit. Kase v. Best, 15 Pa. 101, 53 Am. Dec. 573.
Had it been true that the justice at the time of the first suit *397had no jurisdiction, the case would have been different. The giving of a false reason did not vitiate the judgment — that stood as if no reason had been expressed.
Where the docket sets forth the cause of action, the docket is the best evidence, and parol evidence is inadmissible to contradict or vary it. Coffman v. Hampton, 2 Watts & S. 377, 37 Am. JDec. 511.
Were it admissible to contradict or vary the entries of judgments on the dockets of aldermen and justices of the peace, by parol evidence, the mischief would be intolerable. The end of one litigation would often be the beginning of another before a different magistrate, and so on, until one or both the litigant parties would tire of a contest which the magistrate’s judgment could not terminate. But parol evidence is admissible to explain, not to contradict, the record. Carmony v. Hoober, 5 Pa, 305.
And that rule applies to proper docket entries of justices of the peace.
AATien the record does not show the specific cause of action in the pleadings, the identity of the subject-matter of the action may be shown by proof dehors the record. Aiken v. Stewart, 4 W. N. C. 180.
In this case, upon that principle, it is competent to prove the very things which the plaintiff claimed before the alderman as “goods sold and delivered,” for that is consistent with the entry, not contradictory.
Follansbee sued for a debt contracted to be paid to Follansbee & Walker, and defense was made on two grounds: one upon the merits, the other that Follansbee could not maintain the action in his own name; both were submitted to the jury, and verdict and judgment for the defendant. In a subsequent action by Follansbee & Walker, for use of Follansbee, for the same demand, it was held competent to prove by parol that the first action was decided alone on the ground that Follansbee could not recover in his own name. Follansbee v. Walker, 74 Pa. 306.
There was no contradiction in that — it explained that the judgment was on the point which defeated the plaintiff, because he had no right as legal plaintiff. So, in Coleman’s Appeal, 62 *398Pa. 252, it was decided that whenever a judgment in a former .case is relied on as conclusive in another suit, it may be shown by evidence aliunde not inconsistent with .the record, that the particular point was not adjudicated, if in law judgment could have been rendered on any other. This principle has been often repeated.
Where two or more pleas, distinct as to subject, are of record, and the cause was decided on the issue raised by one only, parol proof of that fact is not inconsistent with the record, and explains the judgment. And where the plaintiffs claim is divisible, the pleadings not being specific as to the things in a subsequent action, if former recovery be relied on by one party, it is competent for the other to show that the particular thing was not presented and passed upon in the former action. But where the record shows a judgment against the plaintiff on the merits, proof that the plaintiff withdrew or discontinued the action would be in flat contradiction. Such proof, if admissible, would not explain, it would falsify, the record.
It was error to admit parol evidence to contradict the record; and the defendant’s first point should have been affirmed.
Judgment reversed, and venire facias de novo awarded.